UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7628


BRAD CHRISTOPHER HULL,

                    Petitioner - Appellant,

             v.

ERIC WILSON, Warden,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:17-cv-01091-LMB-IDD)


Submitted: February 15, 2018                                 Decided: February 20, 2018


Before WILKINSON, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brad Christopher Hull, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Brad Christopher Hull appeals the district court’s order construing his 28 U.S.C.

§ 2241 (2012) petition challenging his sentence as a 28 U.S.C. § 2255 (2012) motion and

dismissing it as successive.    Hull contends on appeal that § 2255 is inadequate or

ineffective to test the legality of his detention, arguing that his challenge to his sentence

under Mathis v. United States, 136 S. Ct. 2243 (2016), should be considered under

§ 2241. Hull has failed to satisfy his burden of demonstrating that 28 U.S.C. § 2255 is an

inadequate or ineffective means of challenging the validity of his detention. See Rice v.

Rivera, 617 F.3d 802, 807 (4th Cir. 2010); United States v. Poole, 531 F.3d 263, 267 n.7

(4th Cir. 2008). The district court lacked jurisdiction over Hull’s petition, Rice, 617 F.3d

at 807, and we therefore grant leave to proceed in forma pauperis and affirm the district

court’s dismissal of Hull’s § 2241 petition without prejudice for lack of jurisdiction.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                AFFIRMED




                                             2